Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendment filed 7/15/21 has been entered and fully considered. 
Claims 1-26 remain pending. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-9, 12-16, 22, 25 is/are rejected under 35 U.S.C. 102a1 as being anticipated by KING (US 2014/0220665).
With respect to claim 1, KING discloses a tubing 29 (pre-introduction cell solution feeding channel) through which a cell containing solution passes, a chamber 32 (factor introducer) that is non rotatable and is connected to the tubing (pre-introduction channel) and introduces an exogenous factor (inducing factor) into cells, a third reservoir 21 (cell preparer) 
With respect to claim 2, KING discloses the system is placed in a biosafety hood (enclosure) (0085). 
With respect to claims 3-9, 13-16, 25, KING discloses example cells (0121) and exogenous material for transfection, including DNA and RNA (0062) and medium fluids (0121). ). It is noted that neither the manner of operating a disclosed device nor material or article worked upon further limit an apparatus claim. Said limitations do not differentiate apparatus claims from prior art. See MPEP § 2114 and 2115. Further, it has been held that "[i]nclusion of 
With respect to claim 12, KING discloses the chamber 32 (factor introducer) is connected to the tubing (pre-introduction feeding channel) and a reservoir of exogenous material (factor storer) via tubing 30 (factor solution feeding channel) through pump 23 (Fig 5). 
With respect to claim 22, KING discloses a pump 24 for delivering fluid from the chamber (factor introducer) to the tubing 31 (introduced cell solution feeding channel) (Fig 5)

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 10-11, 18-21, 23-24, 26 is/are rejected under 35 U.S.C. 103 as being unpatentable over KING (US 2014/0220665) in view of NAKATSUJI (US 2016/0060588). 
With respect to claim 10, KING discloses tubing 31 (introduced cell solution feeding channel is a tube) connected between chamber 32 (factor introducer) and reservoir 21 (cell preparer) (Fig 5, 0069) and that reservoir 21 (cell preparer) has connectors to facilitate transfer of materials from it (0120) but does not explicitly disclose the further details of the cell preparer. However, NAKATSUJI discloses a culture system for stem cells comprising a culture bag 11 (somatic cell culturer) for culturing cells, a trap portion 14 (amplifying culturer) where the cells 
With respect to claim 11, NAKATSUJI discloses an additional backwashing container 18 (drug supplier) that is connected to the culture bag (somatic cell culturer) (Fig 1). It is noted that neither the manner of operating a disclosed device nor material or article worked upon further limit an apparatus claim. Said limitations do not differentiate apparatus claims from prior art. See MPEP § 2114 and 2115. Further, it has been held that "[i]nclusion of the material or article worked upon by a structure being claimed does not impart patentability to the claims." In re Otto, 312 F.2d 937, 136 USPQ458, 459 (CCPA 1963); see also In re Young, 75 F.2d 996, 25 USPQ.69 (CCPA 1935). It is further noted that a recitation directed to the manner in which a claimed apparatus is intended to be used does not distinguish the claimed apparatus from the prior art, if the prior art has the capability to so perform. The limitations regarding the type of solution feed are materials worked on or intended use limitations and they do not further limit the structure of the claimed device itself.
With respect to claim 18-19, KING does not disclose the further filter as claimed. However, NAKATSUJI discloses a flow channel 44 (solution exchanger comprising tubular member) with a sub culturing filter portion 15 (filter disposed inside) and a flow path 45 (solution feeding channel) for feeding the cells from the culture bag to the flow path 44 
With respect to claim 20, 26, KING discloses example cells (0121) and exogenous material for transfection, including DNA and RNA (0062) and medium fluids (0121) and NAKATSUJI discloses suspension culturing (0078). It is noted that neither the manner of operating a disclosed device nor material or article worked upon further limit an apparatus claim. Said limitations do not differentiate apparatus claims from prior art. See MPEP § 2114 and 2115. Further, it has been held that "[i]nclusion of the material or article worked upon by a structure being claimed does not impart patentability to the claims." In re Otto, 312 F.2d 937, 136 USPQ458, 459 (CCPA 1963); see also In re Young, 75 F.2d 996, 25 USPQ.69 (CCPA 1935). It is further noted that a recitation directed to the manner in which a claimed apparatus is intended to be used does not distinguish the claimed apparatus from the prior art, if the prior art has the capability to so perform. The limitations regarding the type of cell used, type of factor introduced, and procedure performed in the containers of the claim are materials worked on or intended use limitations because they do not further limit the structure of the claimed device itself. Additionally, the system of KING includes all the claimed structural elements and 
With respect to claim 21, KING does not explicitly disclose a separator is used to acquire the cells in the reservoir 19. However, NAKATSUJI discloses the cells in the system can be separated from a target animal (separator) (0060-65). 
With respect to claim 23, NAKATSUJI discloses a pump 16 for delivering the solution to the flow path (solution feeding channel) between the culture bag (somatic cell culturer) and the trap portion (amplifying culturer) (Fig 1). 
With respect to claim 24, KING discloses pumps to deliver fluids in each section of tubing (Fig 5) and NAKATSUJI discloses a pump 16 for delivering the solution to the flow path (solution feeding channel) between the culture bag (somatic cell culturer) and the sub culturing filter portion (solution exchanger) (Fig 1).

Claim 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over KING (US 2014/0220665) in view of NOGGLE (US 2013/0345094).
With respect to claim 17, KING discloses the cells created can be transferred from the final reservoir (cell preparer) (0120) but does not explicitly disclose a packager. However, NOGGLE discloses an automated system for producing induced pluripotent stem cells in which the finished cells are taken from the petri dish (cell preparer) by a robot (packager) and put into cryovials (packages)  (Fig 3, 4b,c; 0137). It would have been obvious to one of ordinary skill in the art to modify the system of KING to include the packager as taught by NOGGLE because it allows for a way of transferring the cells from the system as stated by KING while maintaining consistency and invariability (NOGGLE 0030). 
Response to Arguments
Applicant’s arguments, see page 7, filed 7/15/21, with respect to the rejection(s) of claim(s) 1-26 under 35 USC 102 and 103 over MILTENYI have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of KING as stated above. 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIELLE B HENKEL whose telephone number is (571)270-5505.  The examiner can normally be reached on M-Th 11-7 EST, Alt. Fridays.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/DANIELLE B HENKEL/Examiner, Art Unit 1799                                                                                                                                                                                                        

/William H. Beisner/Primary Examiner, Art Unit 1799